Claim Objections
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  “wherein the word line driver circuit” in line 1 should read “wherein the word line driver” for being consistency with “the word line driver” in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation:
the set of row decoder, line 11, 
the data to be loaded, line 20, and
the circuit over with … line 26.
There is insufficient antecedent basis for this limitation in the claim.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “word line circuit” in line 7 and “word line circuits”, in line 28 of claim 1; and “word line circuit” line 5, word line circuits” line 59 of claim 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Allowable Subject Matter
Claims 1- 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the Drawing Objection set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The present invention related a display device that can overcome the resistance-capacitance RC signal delay in the pixel driving circuits of the display device. The sole independent claim 1 identifies, inter alia, the uniquely distinct features:

a row decoder circuit, upon detecting that it is selected, passes a signal to a word line driver to enable its word line to be driven to a state wherein the memory circuits of the row segment that are connected to the word line are placed in a state to receive data from the column drivers over bit lines, and 
wherein the data to be loaded onto the pixels of the row to be selected by the word line are placed on memory circuits, each forming part of a column driver circuit of a set of column driver circuits, by data handling circuits, and 
wherein a column driver control circuit located near the same corner of the array of pixel drive circuits at which the row decoder control circuit sends a signal to a logic circuit to assert the values on the memory circuits of the column drivers onto the bit lines, and
 wherein the circuit over which the column driver control circuit sends signals to assert the values on the memory circuits of the column drive circuits on the bit lines is substantially RC matched to and substantially coextensive with, the word line circuits of the array of pixel drive circuits, such that the propagation delays of the two circuits are substantially matched over any selected similar distance on the two circuits.
The closest prior arts of:
Madhavan et al. (U.S. Patent No. 11,043,262) disclose a display in Fig. 1 using a write circuitry 106 that may provide for discharging the multiple bitlines (BL, NBL) in the first direction and the second direction so as to reduce resistance-capacitance delay on the multiple bitlines during the write operations (col. 3, lines 15-24; and 51-60).
Park (US 2012/0257457) discloses a method to compensate RC delay using a dummy column drive 140, dummy bit line 142, and dummy cell array 145 and voltage generator in Fig. 1 to compensate the parasitic RC delay effects of the bit lines 133 of the cell array 135 of the display device in Fig. 1 (¶ [13-15]).
However, either singularly or in combination, the closest arts fail to anticipate or render above quoted limitations obvious.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aral et al. (US2008/0218438) disclose in Fig. 6 a diagram for explaining a RC propagation delay time in a delay equivalent circuit of memory cells in 1 ROW line of the micromirror device in Fig. 2 (¶ [59-65]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692